February 19, 1918. The opinion of the Court was delivered by
Action for failure to deliver to the plaintiff a telegram directed to him, and for damages for the consequent mental anguish. Verdict directed for the defendant; appeal by the plaintiff.
The circumstances of the case are these: One John Smith, of Union county, S.C. was ill at Pryor's Hospital, in Chester, S.C. He had two brothers in Union county, Oscar and Frank Smith. Dr. Pryor sent the telegram to Frank, calling him to the bedside of John. The intention of Dr. Pryor was to send the message to Oscar, whom he knew, and with whom he had engaged in phone conversation about John's condition, and not to Frank, whom he did not know, and with whom he had not conferred. The direction of the telegram to Frank in the place of Oscar was a mistake of Dr. Pryor. These facts were clearly proven by Dr. Pryor, and no reasonable conclusion can be drawn to the contrary. If that be so, then Frank has plainly no cause of action against the company.
The judgment is affirmed.